Citation Nr: 1741631	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-42 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 22, 2014, for the assignment of a total disability rating for coronary artery disease status post stents and coronary bypass surgery.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to May 1978, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

April 22, 2014, is the first date on which it was factually ascertainable that the Veteran met the criteria for a total evaluation for coronary artery disease.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than April 22, 2014, for a total evaluation for coronary artery disease status post stents and coronary bypass surgery have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. 
§§ 3.400, 4.104, Diagnostic Code 7017-7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The Veteran was granted service connection for coronary artery disease in an August 2013 rating decision with an effective date of August 21, 2011.  Disability ratings of 10 percent prior to November 2, 2011, 100 percent from November 2, 2011, to February 29, 2012, and 60 percent from March 1, 2012, were assigned.  In November 2013, the Veteran filed a claim for a total disability rating based upon unemployability due to service-connected disability, pursuant to which his disabilities were reevaluated.  In May 2014, a disability rating of 100 percent was granted for coronary artery disease from April 22, 2014, the date of a VA examination.  The Veteran asserts that he should be awarded an effective date of November 12, 2013, when he filed his TDIU claim.  

Coronary artery disease is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017-7005.  Diagnostic Code 7005 refers to evaluation coronary artery disease, and Diagnostic Code 7017 refers to evaluation following coronary bypass surgery.  

Diagnostic Code 7005 provides for a 100 percent disability rating for chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Diagnostic Code 7017 uses the same criteria, but also provides for a 100 percent rating in the three months following hospital admission for surgery.  

Upon review, the Board finds that an earlier effective date for the 100 percent disability rating cannot be granted.  April 22, 2014, is the first date on which it is factually ascertainable that a total disability rating was warranted, other than during the three months following the Veteran's coronary bypass surgery on November 2, 2011.  

The evidence prior to April 22, 2014, reflects ejection fractions greater than 30 percent, no evidence of chronic congestive heart failure, and no evidence of symptoms with activity between 1 and 3 METS.  In that regard, an August 2013 VA examination demonstrated symptoms with greater than 3 METs and less than 5 METs, with no congestive heart failure and an ejection fraction of 61 percent.  

Conversely, the April 22, 2014, VA examination revealed that the Veteran experienced dyspnea, fatigue, angina, and dizziness with between 1 and 3 METs.  Accordingly, a 100 percent disability was found warranted from that date.  No other VA examination and no other evidence of record reflects severity commensurate with the criteria for a 100 percent disability rating at any time prior to April 22, 2014, with the exception of the three months following his coronary bypass surgery.  
The Board sympathizes with the Veteran's contention that he did not simply become more ill on the day of the examination.  However, as the level of impairment contemplated by the criteria for a 100 percent disability rating was first evident during the April 22, 2014, examination, an effective date earlier than April 22, 2014, for the grant of a 100 percent rating may not be granted.  


ORDER

Entitlement to an effective date earlier than April 22, 2014, for the award of a total disability evaluation for coronary artery disease status post stents and coronary bypass surgery is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


